DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	
	

	Group II, claims 13-15, drawn to a fiber-reinforced composite material.
	Group III, claims 16 and 18, drawn to a method of making fiber-reinforced composite material.
	Group IV, claim 17, drawn to a process for making a prepreg.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a prepreg comprised of a component (A) comprising a matrix of reinforcing fiber having a fiber area weight of between about 10 to about 100 gsm, a component (B) comprising a thermosetting resin and impregnating the reinforcing fiber, and a component (C) comprising a plurality of particles of a thermoplastic resin representing from about 36 to about 48% of the total weight of the prepreg, and wherein the prepreg when laid up in multiple plies provides a laminate body which before out of autoclave cure has an in-plane permeability which is lower than 3.0E-14 m2 and which after out of autoclave cure provides a fiber-reinforced composite material having a) an inter-laminar thickness and an intra-laminar thickness satisfying the ratio 0.6<2X/Y<1.0, where X is the inter-laminar thickness and Y is intra-laminar thickness, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Numata et al. (US 2011/0218272) in view of Simmons et al. (US 2011/0017867).

Numata does not teach a fiber areal weight of between about 10 to 100 gsm or wherein the prepreg when laid up in multiple plies provides a laminate body which before out of autoclave cure has an in-plane permeability which is lower than 3.0E-14 m2 and which after out of autoclave cure provides a fiber-reinforced composite material having a) an inter-laminar thickness and an intra-laminar thickness satisfying the ratio 0.6<2X/Y<1.0, where X is the inter-laminar thickness and Y is intra-laminar thickness.
Simmons, in the analogous field of composite prepregs (0002), discloses a prepreg comprising a fiber reinforcement impregnated with polymeric resin, the areal weight of the fiber varying from about 5 to 100 gsm (0048), overlapping the claimed fiber areal weight of about 10 to about 100 gsm.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the fiber reinforcement in Numata to be present in a fiber areal weight of 5 to 100 gsm as taught by Simmons, to provide a composite with lightning protection (0048).
Regarding the properties of the prepreg when provided in a laminate body, given the claimed invention is directed to a prepreg, the in-plane permeability of the laminate body and thickness properties of a fiber-reinforced composite are viewed as an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Numata in view of Simmons discloses a prepreg as presently claimed, it is clear that the prepreg of modified Numata would be capable of performing the intended use, i.e. when laid up in multiple plies to provide a laminate body having an in-plane permeability lower than 3.0E-14 m2 and after autoclave cure provide a fiber-reinforced composite material satisfying the claimed ratio, presently claimed as required in the above cited portion of the MPEP.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/           Primary Examiner, Art Unit 1781